﻿Allow me at the outset to congratulate the
President wholeheartedly on his election to the presidency
of the fifty-second session of the General Assembly of the
United Nations. I am especially pleased at the election of
a distinguished representative of Ukraine, a country which
is a neighbour and friend of the Republic of Moldova, to
this important post. After declaring their independence six
years ago, the Republic of Moldova and Ukraine worked to
create prosperous and democratic societies. I am convinced
that the President, with his great skills and with the support
of all the Member States, will be able to discharge with
distinction this lofty mission which has been entrusted to
him during this crucial period for the United Nations.
I would also like to express my appreciation for the
contribution made by Mr. Razali Ismail in his capacity as
President during the previous session. I wish also to express
our gratitude to the Secretary-General, Mr. Kofi Annan, for
his efforts to reform this global Organization.
It is my honour and privilege to address the General
Assembly for the first time, and I would like to convey a
message of friendship and solidarity from the people of the
Republic of Moldova.
My country, which is very much devoted to the ideals
of the Charter of the United Nations, strongly supports the
reform process of the United Nations. That is why we have
taken note with interest of the reform programme proposed
by the Secretary-General. This package of proposals is
designed to achieve a reform in order to deal better with
the challenges of the coming millennium. We have
welcomed such initiatives and we support them.
It is clear that the reform of the United Nations can
move forward only if the financial crisis of the
Organization is settled. There is no doubt that Member
States must fulfil their financial obligations on time and in
full. At the same time, it is indeed necessary to reform the
system for the payment of contributions in order to achieve
a fair assessment, one that better takes into account the
principle of capacity to pay of each country. For our part,
we will spare no effort to honour our financial obligations.
The Republic of Moldova fully supports the efforts of
the United Nations to maintain international peace and
security. In the five years since our country was admitted
to membership in the United Nations, we have co-
sponsored several resolutions in this important field of
activity.
In the field of disarmament, last year the delegation
of the Republic of Moldova likewise voted in favour of
the adoption of the Comprehensive Nuclear-Test-Ban
Treaty. Consequently, I am pleased to report that on 24
September I signed this important Treaty on the complete
ban on nuclear testing. We are convinced that the
implementation of this Treaty can enhance international
security.
The Republic of Moldova also supports the efforts
of the international community to limit the use of and
ultimately to eliminate certain conventional weapons
which have injurious and indiscriminate effects, including
anti-personnel landmines. We are ready to contribute to
the efforts being made to obtain these objectives.
The positive developments which have characterized
the activity of the Organization in recent years have
brought about certain concepts and the diversification of
mechanisms for action in the field of international peace
and security. Some of these mechanisms could be
implemented soon. Perhaps I need not stress here the
usefulness and benefits of the United Nations standby
forces, which all Member States welcome. Yet, I wish to
emphasize that the Republic of Moldova would like to
contribute to this system and that last year our
Government expressed its readiness to take part in the
United Nations standby forces. That is why my country
intends to provide to the United Nations Secretariat as
soon as possible information concerning contingents and
equipment which are available for this purpose.
Moreover, the Republic of Moldova is considering
the possibility of taking part in United Nations
peacekeeping operations. We believe that our country has
already accumulated a certain amount of experience in
this field through its participation in a variety of
international manoeuvres.
Militant separatism has become one of the main
threats to international peace and security after the cold
war period. Totalitarian regimes have engendered ethnic
conflicts and frictions in certain countries of Central and
Eastern Europe. Some conflicts are rooted in age-old
animosities. Others, as is the case in the conflict involving
the Republic of Moldova which broke out five years ago,
are inspired by and supported from the outside, in order
to recreate a form of by-gone domination.
This is the reason why I would like to emphasize the
fact that the recent separatist trends which have appeared
in the newly independent States who are Members of the
29


United Nations have nothing in common with the legitimate
aspiration of peoples to achieve self-determination. In our
view, attempts to construe the right to self-determination as
the right of an ethnic or national community to establish its
own government and to splinter off are real dangers to
international and regional security. Moreover, the right to
self-determination is treated in the Charter of the United
Nations as a principle which cannot serve to justify the
violation of the principle of the independence and territorial
integrity of a State. Nevertheless, it is imperative to define
this principle of self-determination more precisely in order
to avoid any subjective interpretations.
It is quite clear that the stability of small and large
States hinges on a number of factors, such as the rule of
law, respect for human rights, democracy and economic
development. Our Government is therefore striving to
establish an equitable social system based on the respect for
the dignity of the human person. And yet, the process of
economic reform, with all its inherent problems, is retarding
the achievement of these objectives.
The high social costs of transition are felt throughout
society. Despite all of these difficulties, we are nevertheless
determined to continue the process of economic reform. We
rely on the support of developed countries, the United
Nations and other international agencies and organizations
during this decisive moment in the reform of our country.
I take this opportunity to express the gratitude of the people
and Government of my country to those States and
international institutions which have supported the
strengthening of democracy and market-economy
mechanisms in our Republic. Furthermore, I note with
satisfaction that my country has made progress in building
its civil society and in establishing democratic institutions.
Nevertheless, it is a paradox that under such
favourable conditions we have not succeeded in achieving
a final settlement of the conflict which broke out in the
summer of 1992. Yet, the authorities of the Republic of
Moldova endeavour to find pragmatic solutions in order to
maintain the integrity of the country.
Following negotiations with the leaders of the
separatist region, and with the mediation of the Russian
Federation, Ukraine and the mission of the Organization for
Security and Cooperation in Europe, an agreement was
reached between the parties involved with regard to the
general principles of the settlement of the dispute. A
memorandum was likewise signed on the normalization of
relations between the authorities of the Republic of
Moldova and the Transdnestrian region.
At the same time, the Presidents of Ukraine and the
Russian Federation and the Chairman-in-Office of the
Organization for Security and Cooperation in Europe
(OSCE) signed a joint Declaration emphasizing the
importance of the parties' commitment in the
memorandum to conduct their relations in the context of
the existing borders of the country by granting special
status to the eastern region of the Republic of Moldova.
In view of the provisions of the memorandum, an ad
hoc commission was established to negotiate the legal
status of the Transdniester region. To our regret,
negotiations in the Commission are deadlocked because
of the intransigent and highly politicized position taken by
the Transdniester side. Therefore, no mutually acceptable
solution has been found on the key elements for resolving
the dispute, namely, the legal definition of the status of
Transdniester and the powers of the parties during the
transitional period. In opposing the provisions of the
accord, the Transdniester side insists on a settlement
which runs counter to the Constitution of the Republic of
Moldova and is prejudicial to the principle of sovereignty
over the territory of the country. Despite the commitments
they assumed by signing the memorandum, the separatist
leaders have, exceeding their power, enacted certain
unconstitutional laws establishing a so-called customs
border in Transdniester and a “commission for the
delimitation of the State border in the region”. In
addition, a series of unlawful acts have been committed
in the area controlled by the peacekeeping forces.
I must therefore emphasize that it is vital to ensure
more active mediation by the Russian Federation, Ukraine
and the OSCE mission, as well as stronger action by the
international community, led by the United Nations. I
should like to say the conflict in Transdniester could
destabilize the political and military situation, and
threatens subregional and regional peace and security. We
know that the separatist regime in Transdniester is
supported by a powerful paramilitary force having the
most modern weapons, obtained from the equipment
available to forces of the Russian Federation illegally
stationed on our territory. At the same time, the leaders
of those opposed to constitutional authority are trying to
obtain weapons belonging to the Russian military forces,
while opposing the complete withdrawal of the troops of
the Russian Federation and their weapons. It must
therefore be pointed out that disarming and breaking up
the Transdniester paramilitary groups is as important as
the withdrawal of Russian troops.
Both those processes must be monitored by
international observers. We have reached the conclusion
that an immediate and effective solution to this conflict
30


requires more active involvement by international bodies as
well as the countries of the region and even the major
Powers. We are awaiting such involvement, for our recent
experience demonstrates that all attempts made by the
authorities of the Republic of Moldova to settle the conflict
in the Transdniester region through dialogue and
negotiations have failed. The interests of the separatist
leaders are subordinate to other interests, entirely political,
going beyond our national context.
There is a danger that the conflict will continue
indefinitely. We believe that the problem of the eastern
region of the Republic of Moldova could already have been
resolved by peaceful means and in a civilized fashion if the
separatist regime did not receive strong support from
outside. More often than not such support has been given
deliberately, for reasons of geopolitical interests, but
sometimes the separatists in the eastern region of the
Republic of Moldova have received unintentional, indirect
support through the unlawful trade activities of companies
and firms in developed countries. We hope that the
Governments of countries where certain undertakings are
giving political and technical support to the separatist
regime in Transdniester will put an end to such activity.
These actions can no longer be tolerated for they constitute
ipso facto direct interference in the internal affairs of the
Republic of Moldova.
The illegal stationing of military contingents of the
Russian Federation on the territory of my country
continues. The deadline set by the 1994 Moldovan-Russian
Agreement on the withdrawal of Russian troops from the
territory is 21 October 1997. The fact that for three years
the State Duma, unlike our Parliament, has failed to ratify
the Agreement cannot be excused or explained. We have
been assured on several occasions, at the highest level, that
the question of the withdrawal of troops will be settled, and
it is regrettable that this problem remains unresolved.
We understand, of course, that the failure to ratify the
1994 Accord by the State Duma entails legal complications
for the Russian Government. However, we believe that the
time has come to find a solution to the question of troop
withdrawal. In accordance with the principles of
international law, no foreign army can be stationed on the
territory of another State without its free consent. In
addition, international organizations, particularly the OSCE,
strongly support the unconditional, immediate, orderly and
complete withdrawal of Russian troops from the territory of
the Republic of Moldova. Finally, Russia's admission to the
Council of Europe as a fully fledged member, was
conditional on the timely withdrawal of its troops from the
territory of the Republic of Moldova.
We believe that the political forces in the State
Duma opposing troop withdrawal will also be sensitive to
the legal commitments of the Russian Federation. We
hope that the removal of armaments and the withdrawal
of troops from the territory of the Republic of Moldova
will be speeded up and completed as soon as possible.
This course would certainly serve the interests of both
countries and would properly reflect the high level
reached in the development of relations between the
Republic of Moldova and the Russian Federation.
In conclusion, I express the fervent hope that the
work of the fifty-second session of the General Assembly
will take place in a climate of solidarity, with a realistic
and constructive approach to the complex problems facing
the world at the end of this century. My delegation, like
those of other Member States, is ready to make its
contribution to achieve the purposes of the United
Nations.